Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/966,436 filed 07/30/2020; U.S. PG Publication 2021/0043889. It is a 371 of PCT/JP2019/003310 filed 01/31/2019, and claiming foreign priority benefit from to JP2018-014738 filed 01/31/2018. 
Claims Amendment
The status of the claims stand as follows:
Original			1, 8
Currently amended 		2-7
Claims 1-8 are currently pending in this application. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application JP2018-014738 filed 01/31/2018. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the convex part as described in the specification.  Claim 1 and 2 recite “a first convex part”. Claim 3, 5 recite, “a plurality of the first convex parts”. Claim 4 recites, “first aligned convex part.’ Claim 7 and 8 recite, “a convex part”. 
The specification discloses two convex part 607 (Instant specification as originally filed Fig. 15, 16, 17 paragraph 0008, 0009). The drawing of element 607 in Fig. 15 (top view), Fig. 16, 17 (side view) do not show the element 607 to have convex shape, but rather is shown as having a rectangular shape with flat planar surfaces. 
The specification discloses the convex part 51 (Specification as originally filed Fig. 4, 11, paragraph 0067-0069, 0099, 0101). The drawing in Fig. 4 (replacement sheet) and 11 of element 51 also do not show element 51 has a convex shape. The shape of element 51 is presented as rectangular with flat planar surfaces. 
The specification discloses layering jig 200 has a convex part 202 for alignment of the cells (Specification as originally filed Fig. 5, 6, paragraph 0072-0076, 0078). The drawings in Fig. 5 and 6 show the element 202 to have a rectangular shape, and do not show it has a convex shape. 
The specification discloses layering jig 300 has a convex part 302 having two convex parts 302a and 302b for alignment (Specification as originally filed Fig. 7, 8, paragraph 0080-0083, 0091). The drawings in Fig. 7 (top view) and Fig. 8 (side view) show the elements 302a and 302b have rectangular shapes, and do not show that the element 302a and 302b have convex shape in any of its surfaces. 
The specification discloses layering jig 400 has two convex parts 402 and 403 (Specification as originally filed Fig. 9, paragraph 0089-0096). The drawing in Fig. 9 (top view) shows element 403 has a rectangular shape and does not show element 403 has a convex shape in any of its surfaces. 
Specification discloses layering jig 500 provided with two convex parts 502 for alignment (Specification as originally filed Fig. 14, paragraph 0104-0107). The drawing in Fig. 14 shows element 502 has a rectangular shape, and does not show it has a convex shape. 
None of the drawings provided show the convex parts 202, 302a, 302b, 402, 403, 502, 607 have a convex shape. Invariably all the drawings do not show any of the surfaces of the elements called “convex part” to have a convex shape. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 objected to because of the following informalities. Claim 7 recites in line 3 the limitation “according to any one of claim 1 so that the openings overlap each other…”. The term “any one of” should be deleted so that the limitation recites as, “according to claim 1 so that the openings overlap each other.” Appropriate correction is required.
Claim 8 objected to because of the following informalities:  Claim 8 recites the limitation, “a pedestal of which a plurality of sheet-shaped are placed, each of the sheet-shaped cells having an opening.” It seems the word “cells” is missing from the first part of the limitation, and it should recite, “a pedestal of which a plurality of sheet-shaped cells are placed, each of the sheet-shaped cells having an opening”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 4 recites the limitation "the first alignment convex part" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, upon which claim 4 depends, recite “a first convex part for alignment” and not “a first alignment convex part”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu Tatsuhiko (JP 2000030670; cited in the information disclosure statement filed 07/30/2020; the filed English language machine translation used here; hereafter called JP ‘670).
Regarding Claim 1 JP ‘670 discloses a method of manufacture of a battery of laminated electrode body by stacking the electrode plates (JP ‘670 paragraph 0008) the laminate body 110, 220,  are flat plate-shaped electrode plates (JP ‘670 Fig. 6, 9, 11, paragraph 0017, 0036, 0055, 0041) considered equivalent to the method for layering sheet-shaped cells; the method comprising forming a laminate (JP ‘670 paragraph 0065) equivalent to the step of preparing a plurality of sheet-shaped cells. Each of the laminated electrode plates having a through hole 112 (JP ‘670 Fig. 6, 9, paragraph 0065), the through hole is equivalent to an opening; and a connecting member 130, 230 is provided through the through hole 112, 212 for alignment into the opening (JP ‘670 Fig. 9, 11, paragraph 0041, 0065) thereby layering the plurality of the laminated electrode body. JP ‘670 discloses the inserting member has a rod-like shape (JP ‘670 Fig. 9, 11, paragraph 0036), and the rod has a convex surface shape. 

    PNG
    media_image1.png
    470
    926
    media_image1.png
    Greyscale

JP ‘670 Fig. 9

Regarding Claim 2 JP’670 discloses a connecting member 130, 230 has a rod shape (JP 670 paragraph 0033), equivalent to a convex shape; and the through hole112, 212, has a circular shape and fits well with the connection part (JP Fig. 6, 9, 11, paragraph 0033), wherein in a plan view, the connecting member 130, 220, considered equivalent to the first convex part for alignment, has a shape corresponding to a shape of the opening 112, 212 (JP  ’670 Fig. 6, 9, 11). 
Regarding Claim 7 JP ‘670 discloses a method for manufacturing a cell structure, comprising layering a plurality of sheet-shaped cells by the method for layering sheet-shaped cells so that the through holes 112, equivalent the openings, overlap each other (JP ‘670 Fig. 9, 11, paragraph 0065); and housing the plurality of sheet-shaped cells in a battery case 420 (JP ‘670 paragraph 0010, 0013, 0019, 0062) having a rod-shaped connection part, equivalent to the convex part, is inserted into the through holes 112, 212, equivalent to the openings (JP ‘670 Fig. 6, 9, 11, paragraph 0041, 0065).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4,  and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu Tatsuhiko (JP 2000030670; cited in the information disclosure statement filed 07/30/2020; the filed English language machine translation used here; called JP ‘670).
The discussion of JP ‘670 as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 3 and 4 JP ‘670 discloses a rod-shaped connecting member 130, 230 is provided through the through hole 112, 212 of the flat plate-shaped electrode plates (JP ‘670 Fig. 6, 9, 11, paragraph 0017, 0036, 0055, 0041) for alignment into the opening (JP ‘670 Fig. 9, 11, paragraph 0036, 0041, 0065) the rod-shaped connecting member considered equivalent to the first convex part. However,  JP‘670 is silent about a plurality of the rod-shaped connection member are inserted into the one opening as recited in claim 3 or a second convex part for alignment is provided at a position corresponding to an outer edge of the sheet- shaped cell as recited in claim 4. However, the use of more than one connection member or plurality of connection members, equivalent to the convex part, is considered duplication of parts, which would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention for the benefit of ensuring effective alignment of the flat-plate-shaped electrode plates. According to the MPEP, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See MPEP 2144.04 (VI).
Regarding claim 4 it would have been obvious to a person of ordinary skill to provide a second connection part, equivalent to the convex part for alignment, at a position corresponding to an outer edge of the sheet- shaped cell, and alignment of the sheet-shaped cells is performed by using the first and the second convex parts for ensuring effective alignment. Such a modification is considered change in position. According to the MPEP shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).  
Regarding claim 5 JP ‘670 discloses one embodiment in which plurality of connection members are used (JP ‘670 Fig. 4), and the connection member are provided into through hole (JP ‘670 Fig. 9, 11, paragraph 0041, 0065); thus, there must be a plurality of through holes, equivalent to the plurality of openings. Such use of plurality of through holes would be considered the duplication of part, and according to the MPEP, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu Tatsuhiko (JP 2000030670; cited in the information disclosure statement filed 07/30/2020; the filed English language machine translation used here; called JP ‘670), in view of Mathiasson et al. (U.S. PG Publication 2016/0276511) 
The discussion of JP ‘670 as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 6 JP ‘670 discloses a method that provides electrode plates that are sheet-shaped plates (JP ‘670 Fig. 6, 9, 11, paragraph 0017, 0036, 0055, 0041) comprise of a positive electrode plate and a negative electrode plate, and a separator interposed between the two electrodes (JP ‘670 paragraph 0014, 0015), and the electrodes have through-openings (JP ‘670 Fig. 9, 11).  JP ‘670 is silent about a dividing line surrounding the opening, and recognized as in insulating region between inner charging layer and the outer charging layer of the cell in the instant specification (Instant Specification as originally filed paragraph 0016). Mathiasson discloses a thin film solar cell wherein multilayer structures are formed on a substrate are divided by dividing lines separating the photovoltaic active layers from each other into regions and forming smaller cells separated from each other by the dividing lines (Mathiasson paragraph 0019). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have replaced the battery comprising of plate shaped electrode assembly of JP ‘670 by the cells disclosed by Mathiasson having dividing lines between charging layer as disclosed Mathiasson so that multiple cells of desired size and shape are provided. According to the MPEP this is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I B). 

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Shimizu Tatsuhiko (JP 2000030670; cited in the information disclosure statement filed 07/30/2020; the filed English language machine translation used here; called JP ‘670), in view of Katayama et al. (U.S. PG Publication 2015/0311484)
Regarding Claim 8 JP ‘670 discloses a battery of laminated electrode body by stacking the electrode plates (JP ‘670 paragraph 0008) wherein the laminate body 110, 220 are flat plate-shaped electrode plates (JP ‘670 Fig. 6, 9, 11, paragraph 0017, 0036, 0055, 0041) equivalent to the sheet-shaped cells. The cells have through hole 112 (JP ‘670 Fig. 6, 9, paragraph 0065), the through hole is equivalent to the opening. A rod-shaped connection member, having a convex surface and equivalent to the convex part, is on side wall of the battery case and is inserted into the through hole of the electrode laminated body (JP ‘670 Fig. 9, 11, paragraph 0041, 0065), thereby providing alignment of the plate -shaped electrodes. JP ‘670 is silent the rod-shaped convex connection member 130, 230, is in pedestal of a layering jig.  Katayama discloses manufacture of a battery including plurality of cell (Katayama paragraph 0008) wherein the plurality of cells in the battery are stacked (Katayama paragraph 0011), and aligned in a predetermined direction (Katayama paragraph 0030, 0046, 0062), and the aligned cells are positioned by using a jig (Katayama paragraph 0062). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery cells of JP ‘670 and used a jig for positioning and aligning the cell wherein the connection part considered equivalent to the convex part is placed in a pedestal of jig for alignment of the flat plate-shaped electrode plates (JP ‘670 Fig. 6, 9, 11, paragraph 0017, 0036, 0055, 0041) equivalent to the sheet-shaped cells as taught by Katayama (Katayama paragraph 0062). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722                  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722